Lewis, J.
(dissenting).
I dissent.. August Rinne should not be surrendered to the authorities of the state of Iowa, unless he was a fugitive from justice at the time he entered this state on the ninth of April, 1908. He was-charged with having committed the crime of desertion, and the Iowa statute -upon that subject reads: “Every person who shall, without good cause, wilfully neglect or refuse to maintain or provide for his *137wife, she being in a destitute condition, or who shall, without good cause, abandon his or her legitimate or legally adopted child or children * * • * in a destitute condition, or shall, without good cause, wilfully neglect or refuse to provide for such child or children they being in a destitute condition, shall be deemed guilty of desertion and, upon conviction, shall be punished by imprisonment in the penitentiary for not more than one year, or by imprisonment in the county jail for not more than six months.”
Conceding that, in proceedings by habeas corpus, the court will not inquire into the question of the guilt or innocence of the offense, yet the very object of the writ and hearing is to determine whether or not the accused is a fugitive from justice. In this case it was conceded in open court that Einne was indicted under the Iowa statute above quoted, and in order to determine whether he was a fugitive from justice on the ninth day of April, 1908, it was competent for him to show for what purpose he entered the state of Minnesota. This evidence was not directed to the issue of his guilt or innocence of the crime charged, but to the question whether he was a fugitive from justice. It conclusively appears from the evidence that, prior to the time he entered the state of Minnesota, he had not failed to provide for his wife and children, and hence he was not a fugitive from justice. If the offense was not committed in Iowa, his subsequent conduct in this state does not relate back to the time he left his home with his wife’s consent.
Jaggard, J.
I agree in the conclusion reached by Mr. Justice Lewih